       Case 2:20-cv-00928-EEF-JVM Document 95 Filed 06/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 TERRI LEWIS STEVENS, ET AL.         *               CIVIL ACTION NO. 20-928
                                     *
                                     *               SECTION: “L”(1)
 VERSUS                              *
                                     *               JUDGE ELDON E. FALLON
                                     *
 ST. TAMMANY PARISH                  *               MAGISTRATE JUDGE
 GOVERNMENT, ET AL.                  *               JANIS VAN MEERVELD
 *********************************** *

                                             ORDER

       On June 3, 2020, Plaintiffs filed a Motion for Leave to File Excess Pages in support of

their Motion for Leave to File Second Amended Complaint (Rec. Doc. 86) and later the same day

filed their Motion for Leave to File Second Amended Complaint with the proposed 26-page

Memorandum in Support (Rec. Doc. 87).

       IT IS ORDERED that the Motion for Leave to File Excess Pages (Rec. Doc. 86) is

GRANTED; because the Plaintiffs have already filed their proposed Memorandum in Support, the

Clerk of Court need not take any further action at this time.

       On June 8, 2020, Plaintiffs filed a Motion to Expedite the hearing on their Motion for Leave

to File Second Amended Complaint (Rec. Doc. 90). Plaintiffs have already filed one pleading

amendment as a matter of course pursuant to Rule 15(a)(1) and are not entitled to file a second

pleading without leave of court. Further, in light of the pending Motions to Dismiss,

       IT IS ORDERED that the Motion to Expedite (Rec. Doc. 90) is DENIED; and




                                                 1
      Case 2:20-cv-00928-EEF-JVM Document 95 Filed 06/10/20 Page 2 of 2



      IT IS FURTHER ORDERED that the submission date for the Motion for Leave to File

Second Amended Complaint is hereby CONTINUED to July 8, 2020.

      New Orleans, Louisiana, this 10th day of June, 2020.



                                                      Janis van Meerveld
                                                  United States Magistrate Judge




                                             2
